DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (U.S. 2018/0077603) (hereinafter “Wilson”) in view of Yoo et al. (U.S. 2018/0227929) (hereinafter “Yoo”).
Regarding claim 1, Wilson teaches the UE 115-b (terminal device) of Figure 3 that determines a number of PCRS ports (quantity of PTRS ports) used for PCRS as well as a multiplexing scheme used for one or more PCRS ports (port configuration information of phase tracking reference signal) as shown in step 315 of Figure 3 and spoken of on page 6, paragraph [0064].
Wilson also teaches the UE 115-b (terminal device) of Figure 3 that transmits (sends) a reporting message including the PCRS configuration to base station 105-b (network device), where the PCRS configuration includes (comprises) the determined number of PCRS ports (quantity of PTRS ports) and multiplexing scheme as shown in step 325 of Figure 3 and spoken of on page 6, paragraphs [0065] and [0067]. 
Wilson does not explicitly teach “determining, by the terminal device, a quantity of phase tracking reference signal ports based on a quantity of local oscillators shared by a plurality of transceiver units of the terminal device”.
However, Yoo teaches a method for controlling wireless communication in a beamforming based cellular system where base stations and UEs exchange PTRS port association information, and where a number of PTRS ports are determined based on a phase noise source, which is related to (based on) an oscillator, and where a number of PTRS ports identical to a number (quantity) of oscillators is utilized as spoken of on page 7, paragraph [0116]; as well as the abstract, lines 10-19.
Yoo to the system of Wilson in order to improve the quality of the wireless communication by measuring and compensating for different phase noise(s) produced by different oscillators as spoken of on page 7, paragraph [0116] of Yoo.
Regarding claim 2, Wilson further teaches the UE 115-b that determines a number of PCRS ports (quantity of PTRS ports) used for PCRS and a multiplexing scheme (mapping relationship) used for one or more PCRS ports that includes a mapping of one or more PCRS ports to respective DMRS ports as spoken of on page 6, paragraph [0064].
Regarding claim 3, Wilson does not teach “determining that the quantity of phase tracking reference signal ports is one in response to the quantity of local oscillators that are shared by the plurality of transceiver units of the terminal device being one”.
However, Yoo teaches a method for controlling wireless communication in a beamforming based cellular system where base stations and UEs exchange PTRS port association information, and where a number of PTRS ports are determined based on a phase noise source, which is related to (based on) an oscillator, and where a number (quantity) of PTRS ports identical to (one to one) a number (quantity) of oscillators is utilized as spoken of on page 7, paragraph [0116]; as well as the abstract, lines 10-19.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the PTRS port numbering of Yoo to the system of Wilson in order to improve the quality of the wireless Yoo.
Regarding claim 4, Wilson further teaches the UE 115-b that identifies a first channel estimate corresponding to a first set of DMRS ports and identifies a second channel estimate corresponding to a second set of DMRS ports, and generates a superimposed channel based on the channel estimates (status information), and estimates a phase noise based on the generated superimposed channel and a PCRS multiplexed onto a single resource, where the multiplexing scheme (mapping relationship) includes the one or more PCRS ports multiplexed onto the single resource as spoken of on page 6, paragraphs [0064] and [0066].
Regarding claim 5, Wilson teaches a base station 105 (network device) that receives a reporting message (communication) from a UE 115 (terminal device) that includes a PCRS configuration as shown in step 1405 of Figure 14 and spoken of on page 11, paragraph [0123].
Wilson also teaches the base station 105 (network device) that transmits one or more PCRS based on the received PCRS configuration as shown in step 1410 of Figure 14 and spoken of on page 11, paragraph [0124]; where the PCRS configuration includes a number of PCRS ports as well as a multiplexing scheme used for one or more PCRS ports (determined port configuration information) as spoken of on page 11, paragraph [0120].
Wilson does not explicitly teach “wherein the quantity of phase tracking reference signal ports is based on a quantity of local oscillators shared by a plurality of transceiver units of the terminal device”.
Yoo teaches a method for controlling wireless communication in a beamforming based cellular system where base stations and UEs exchange PTRS port association information, and where a number of PTRS ports are determined based on a phase noise source, which is related to (based on) an oscillator, and where a number of PTRS ports identical to a number (quantity) of oscillators is utilized as spoken of on page 7, paragraph [0116]; as well as the abstract, lines 10-19.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the PTRS port numbering of Yoo to the system of Wilson in order to improve the quality of the wireless communication by measuring and compensating for different phase noise(s) produced by different oscillators as spoken of on page 7, paragraph [0116] of Yoo.
Regarding claim 6, Wilson further teaches the UE 115-b that determines a number of PCRS ports (quantity of PTRS ports) used for PCRS and a multiplexing scheme (mapping relationship) used for one or more PCRS ports that includes a mapping of one or more PCRS ports to respective DMRS ports as spoken of on page 6, paragraph [0064].
Regarding claim 7, Wilson teaches the UE 115-b (terminal device) of Figure 3 that determines a number of PCRS ports (quantity of PTRS ports) used for PCRS as well as a multiplexing scheme used for one or more PCRS ports (port configuration information of phase tracking reference signal) as shown in step 315 of Figure 3 and spoken of on page 6, paragraph [0064]; where the UE 705 of Figure 7 includes a processor 720. 
Wilson also teaches the UE 115-b of Figure 3 that transmits (sends) a reporting message including the PCRS configuration to base station 105-b (network device), where the PCRS configuration includes (comprises) the determined number of PCRS ports and multiplexing scheme as shown in step 325 of Figure 3 and spoken of on page 6, paragraphs [0065] and [0067]; where the UE 705 of Figure 7 includes a transceiver 735 (transmitter).
Wilson does not explicitly teach “determine a quantity of phase tracking reference signal ports based on a quantity of local oscillators shared by a plurality of transceiver units of the terminal device”.
However, Yoo teaches a method for controlling wireless communication in a beamforming based cellular system where base stations and UEs exchange PTRS port association information, and where a number of PTRS ports are determined based on a phase noise source, which is related to (based on) an oscillator, and where a number of PTRS ports identical to a number (quantity) of oscillators is utilized as spoken of on page 7, paragraph [0116]; as well as the abstract, lines 10-19.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the PTRS port numbering of Yoo to the system of Wilson in order to improve the quality of the wireless communication by measuring and compensating for different phase noise(s) produced by different oscillators as spoken of on page 7, paragraph [0116] of Yoo.
Regarding claim 8, Wilson further teaches the UE 115-b that determines a number of PCRS ports (quantity of PTRS ports) used for PCRS and a multiplexing scheme (mapping relationship) used for one or more PCRS ports that includes a mapping of one or more PCRS ports to respective DMRS ports as spoken of on page 6, paragraph [0064].
Regarding claim 9, Wilson does not teach “determine that the quantity of phase tracking reference signal ports is one in response to the quantity of local oscillators that are shared by the plurality of transceiver units of the terminal device being one”.
However, Yoo teaches a method for controlling wireless communication in a beamforming based cellular system where base stations and UEs exchange PTRS port association information, and where a number of PTRS ports are determined based on a phase noise source, which is related to (based on) an oscillator, and where a number (quantity) of PTRS ports identical to (one to one) a number (quantity) of oscillators is utilized as spoken of on page 7, paragraph [0116]; as well as the abstract, lines 10-19.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the PTRS port numbering of Yoo to the system of Wilson in order to improve the quality of the wireless communication by measuring and compensating for different phase noise(s) produced by different oscillators as spoken of on page 7, paragraph [0116] of Yoo.
Regarding claim 10, Wilson further teaches the UE 115-b that identifies a first channel estimate corresponding to a first set of DMRS ports and identifies a second channel estimate corresponding to a second set of DMRS ports, and generates a superimposed channel based on the channel estimates (status information), and estimates a phase noise based on the generated superimposed channel and a PCRS multiplexed onto a single resource, where the multiplexing scheme (mapping 
Regarding claim 11, Wilson teaches a base station 105 (network device) that receives a reporting message (communication) from a UE 115 (terminal device) that includes a PCRS configuration as shown in step 1405 of Figure 14 and spoken of on page 11, paragraph [0123]; where the base station 1105 of Figure 11 includes a transceiver 1135 (receiver).
Wilson also teaches the base station 105 (network device) that transmits one or more PCRS based on the received PCRS configuration as shown in step 1410 of Figure 14 and spoken of on page 11, paragraph [0124]; where the PCRS configuration includes a number of PCRS ports as well as a multiplexing scheme used for one or more PCRS ports (determined port configuration information) as spoken of on page 11, paragraph [0120]; where the base station 1105 of Figure 11 includes a processor 1120.
Wilson does not explicitly teach “wherein the quantity of phase tracking reference signal ports is based on a quantity of local oscillators shared by a plurality of transceiver units of the terminal device”.
However, Yoo teaches a method for controlling wireless communication in a beamforming based cellular system where base stations and UEs exchange PTRS port association information, and where a number of PTRS ports are determined based on a phase noise source, which is related to (based on) an oscillator, and where a number of PTRS ports identical to a number (quantity) of oscillators is utilized as spoken of on page 7, paragraph [0116]; as well as the abstract, lines 10-19.
Yoo to the system of Wilson in order to improve the quality of the wireless communication by measuring and compensating for different phase noise(s) produced by different oscillators as spoken of on page 7, paragraph [0116] of Yoo.
Regarding claim 12, Wilson further teaches the UE 115-b that determines a number of PCRS ports (quantity of PTRS ports) used for PCRS and a multiplexing scheme (mapping relationship) used for one or more PCRS ports that includes a mapping of one or more PCRS ports to respective DMRS ports as spoken of on page 6, paragraph [0064].
Response to Arguments
6.	Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive.
Regarding amended claim 1, Applicant argues that Wilson and Yoo, alone or in combination, do not teach “determining, by the terminal device, a quantity of phase tracking reference signal ports based on a quantity of local oscillators shared by a plurality of transceiver units of the terminal device” nor “wherein the port configuration information of the phase tracking reference signal comprises the quantity of phase tracking reference signal ports”.
However, as provided in the previous Office Action and reiterated above, Wilson teaches the UE 115-b (terminal device) of Figure 3 that determines a number of PCRS ports (quantity of PTRS ports) used for PCRS as well as a multiplexing scheme used for one or more PCRS ports (port configuration information of phase 
While Wilson does not explicitly teach where “the quantity of phase tracking reference signal ports” is “based on a quantity of local oscillators shared by a plurality of transceiver units of the terminal device”, Yoo is relied upon for this teaching.  As provided in the previous Office Action and reiterated above, Yoo teaches a method for controlling wireless communication in a beamforming based cellular system where base stations and UEs exchange PTRS port association information, and where a number of PTRS ports are determined based on a phase noise source, which is related to (based on) an oscillator, and where a number (quantity) of PTRS ports identical to (one to one) a number (quantity) of oscillators is utilized as spoken of on page 7, paragraph [0116]; as well as the abstract, lines 10-19.
Based on the above, it is maintained that Wilson in view of Yoo teach the limitations of amended claim 1.
Regarding amended claim 5, Applicant argues that Wilson does not teach “determining, by the network device, port configuration information of a phase tracking reference signal based on the communication”.
However, as provided in the previous Office Action and reiterated above, Wilson teaches a base station 105 (network device) that receives a reporting message (communication) from a UE 115 (terminal device) that includes a PCRS configuration as shown in step 1405 of Figure 14 and spoken of on page 11, paragraph [0123]; and also transmits one or more PCRS based on the received PCRS configuration as shown in step 1410 of Figure 14 and spoken of on page 11, paragraph [0124]; where the PCRS configuration includes a number of PCRS ports as well as a multiplexing scheme used for one or more PCRS ports (determined port configuration information) as spoken of on page 11, paragraph [0120].
Based on the above, it is maintained that Wilson teaches the above limitation in question.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467